Citation Nr: 0525782	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  03-17 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bladder cancer, 
including as due to exposure to herbicides. 

2.  Entitlement to an initial rating in excess of 20 percent 
for type II diabetes mellitus.


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1968 to April 1972.  

The claim concerning a higher rating for diabetes mellitus 
comes to the Board of Veterans' Appeals (Board) from an 
August 2002 rating decision, while the claim concerning 
service connection for bladder cancer arises from a June 2004 
rating decision.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  The Secretary of VA has specifically determined that a 
presumption of service connection is not warranted for 
urinary bladder cancer based on exposure to herbicides; 
bladder cancer was not present in service, or for more than 
30 years thereafter, and has not been shown to be related to 
the veteran's active duty.

3.  The veteran's type II diabetes mellitus requires insulin 
and dietary restrictions, but he has not been advised to 
avoid strenuous occupational and recreational activities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bladder cancer, 
including as due to exposure to herbicides, have not been 
met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2004).    

2.  The criteria for a rating in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2004); 38 C.F.R. §§  4.1, 4.2, 4.7, 4.119, 
Diagnostic Code (DC) 7913 (2004).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  VA has met its respective 
duties to notify and assist in this case.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in 
November 2004.  This letter essentially provided notice of 
elements (1), (2), (3), and (4).  He was also supplied with 
the complete text of 38 C.F.R. § 3.159(b)(1) in the August 
2004 statement of the case, March 2005 statement of the case, 
and July 2005 supplemental statement of the case.  

VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini II.  After these notices were provided, 
the claim concerning bladder cancer was readjudicated in a 
March 2005 statement of the case and the claim concerning 
diabetes mellitus was readjudicated in a July 2005 
supplemental statement of the case.  The Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).

The duty to assist has also been fulfilled.  The RO has 
obtained service medical records, records from R.B. Chadband, 
M.D., D. Spruill, M.D., S.C. Bajaj, M.D., and M. Duggan, 
M.D., as well as statements from the veteran's wife.  The 
veteran has not identified any outstanding medical records 
pertinent to his claims.  

VA afforded the veteran examinations concerning the severity 
of his diabetes in September 2003 and March 2004 and this 
aspect of the duty to assist has been fulfilled.  As detailed 
in the discussion below, the competent medical evidence of 
record fails to establish (or even suggest) any connection 
between the veteran's bladder cancer and his period of active 
duty.  Because of this, VA has no duty to seek a medical 
opinion concerning the claim for service connection.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Analysis

Service connection for bladder cancer

The veteran has essentially claimed in his applications 
received in March 2002 and November 2002 that while he served 
in Vietnam, he was exposed to herbicides (namely Agent 
Orange), and that as a result he currently has bladder 
cancer.  

There is no question that he currently has bladder cancer.  
An April 2002 private medical record indicated probable TA 
low grade transitional cell carcinoma of the bladder.  

A veteran who, during active military service, served in 
Vietnam during the period beginning in January 1962 and 
ending in May 1975, is presumed to have been exposed to 
herbicides.  See 38 U.S.C.A. § 1116(a)(2)(F); 38 C.F.R. 
§ 3.307(a)(6)(ii).  According to his DD Form 214, the veteran 
had one year and six months of foreign service and was 
awarded various medals including the Vietnam Campaign Medal 
and Vietnam Service Medal with one star.  Accordingly, he is 
presumed to have been exposed to herbicides.  

However, bladder cancer is not one of the presumptive 
conditions listed under 38 C.F.R. § 3.309(e), and the 
Secretary of VA has specifically determined that a 
presumption of service connection is not warranted for 
urinary bladder cancer based on exposure to herbicides used 
in the Republic of Vietnam during the Vietnam era.  See 38 
C.F.R. § 3.309(e); 67 Fed. Reg. 42600 (June 24, 2002).  
Therefore, presumptive service connection for bladder cancer 
is not warranted under these provisions.   Nevertheless, the 
veteran may still establish service connection on other 
bases.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

Malignant tumors may be presumed incurred in service if shown 
to have manifested to a compensable degree within one year 
after the date of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Finally, a 
veteran may establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303(d).

A combat veteran's assertions of an event during combat are 
to be presumed true if consistent with the time, place and 
circumstances of such service.  See 38 U.S.C.A. § 1154(b); 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  The 
veteran's DD Form 214 reflects he was an anti-tank assault 
man and received the Combat Action Ribbon, Purple Heart with 
one star, and Bronze Star Medal with combat "V" for his 
service in the Vietnam War.  While the appellant clearly is a 
combat veteran, he does not assert nor is there evidence that 
his bladder cancer occurred during combat or is any way 
associated with combat.  

Although during service the veteran was seen for complaints 
of vomiting (in February 1968) and gastroenteritis (in April 
and July of 1968), his separation examination report dated in 
April 1972 indicated a normal genitourinary system.  The 
remaining service medical records do not reflect any 
diagnosis of bladder cancer.  Indeed, private medical records 
reflect that the veteran was first treated for a bladder 
tumor in 2002, nearly 30 years after discharge.  

Further, no competent medical evidence has been presented 
establishing a nexus between the veteran's bladder cancer and 
his time in service.  The Board declines to obtain such a 
nexus opinion because in view of the absence of any symptoms 
of  bladder cancer in service, the negative examination 
performed at separation, and the lack of diagnosis of bladder 
cancer until many years post service, any opinion relating 
the bladder cancer to service would be purely speculative.  
Service connection may not be based on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102; Charles v. Principi, 16 Vet. App. 370 (2002).  

To the extent that the veteran himself has claimed his 
bladder cancer first arose in service, as a layman, he has no 
competence to give a medical opinion on the etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In sum, the preponderance of the evidence is against finding 
that the veteran's bladder cancer was incurred in or is 
otherwise related to service, including as due to exposure to 
herbicides.  When the preponderance of evidence is against a 
claim, it must be denied.  38 U.S.C.A. § 5107; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Higher rating for diabetes mellitus

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities. Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

Since the initial grant of service connection, the veteran's 
diabetes mellitus has been assigned a 20 percent rating.  In 
an appeal of an initial rating, consideration must be given 
to "staged" ratings, i.e., disability ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board will thus consider 
entitlement to "staged ratings" in this case. 

The veteran asserts that a rating greater than 20 percent is 
warranted for his diabetes mellitus.  A 20 percent rating is 
warranted for diabetes mellitus requiring insulin and a 
restricted diet, or an oral hypoglycemic agent and a 
restricted diet.  A 40 percent rating is warranted for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities.  Complications of diabetes are 
evaluated separately unless they are part of the criteria 
used to support a 100 percent rating.  Noncompensable 
complications are deemed part of the diabetic process.  38 
C.F.R. § 4.119, DC 7913.  

In this case, the veteran meets some (but not all) of the 
requirements for a higher rating.  First, numerous private 
treatment records dated between January 2002 and December 
2004 reflect that he was taking insulin twice daily.  He has 
also submitted copies of his insulin prescriptions to support 
his claim.  Next, the evidence reflects that he follows a 
restricted diet in an effort to manage his diabetes.  For 
example, at a March 2004 VA examination, the examiner noted 
that the veteran was on a low calorie diet with no specific 
numbers.  Therefore, the Board finds that the veteran takes 
insulin and restricts his diet to manage his diabetes 
mellitus.

Concerning the third criterion for a higher rating under DC 
7913 (i.e., "regulation of activities"), the Board notes 
that this term has been defined as meaning "prescribed or 
advised to avoid strenuous occupational and recreational 
activities."  See 61 Fed. Reg. 20,440, 20,446 (May 7, 1996) 
(emphasis added)

In this case, the preponderance of the evidence does not 
indicate that the veteran has been prescribed or advised to 
avoid strenuous occupational and recreational activities, as 
is required to merit a higher rating of 40 percent.

On the one hand, treatment records from Drs. Chadband and 
Spruill (who treated the veteran for post-heart bypass 
surgery and diabetes) noted that the veteran reported 
decreased energy and stamina.  Additionally, in a June 2002 
statement, the veteran's wife wrote that the veteran's 
"energy level is far below the normal" due to his diabetes 
mellitus.  

On the other hand, Dr. Chadband (in an April 2002 record) 
noted that the veteran hiked 5 miles a day, and (in a June 
2002 record) noted that the veteran did not have any physical 
exertion symptoms and rode a stationary bike.  Moreover, in a 
January 2005 statement, the veteran's wife mentioned that the 
veteran's other disabilities have also caused a lack of 
energy.  Furthermore, although the veteran reported during 
his March 2004 VA examination that he could walk no more than 
two blocks, stand more than 30 minutes, or climb more than 
two flights of stairs, nothing indicates that a physician had 
specifically limited these activities.  Moreover, the veteran 
told the VA examiner that he was on an exercise program.  

While the veteran has been prescribed a restricted diet and 
receives insulin injections, he has not been advised to avoid 
strenuous occupational and recreational activities.  He 
therefore does not meet the criteria for a 40 percent rating.  
38 C.F.R. § 4.119, DC 7913.  The Board further finds that, 
since the effective date of service connection, there were no 
distinct periods of time during which the veteran's diabetes 
mellitus was more than 20 percent disabling.  He is 
accordingly not entitled to receive a "staged" rating.  
Fenderson, supra.

Finally, as noted in the March 2004 VA examination report, 
the veteran has not been hospitalized for his diabetes 
mellitus.  The veteran apparently owns a plumbing company and 
no evidence suggests that diabetes mellitus has prevented him 
from working as a plumber.  In fact, in her January 2005 
statement, the veteran's wife explained that the veteran was 
unable to work due to a heart disability.  In any case, the 
existing scheduler rating is already based upon the average 
impairment of earning capacity, and is intended to be 
considered from the point of view of the veteran working or 
seeking work.  A referral for consideration of an 
extraschedular rating for diabetes mellitus is not warranted.  
38 C.F.R. § 3.321 (b)(1).

As the preponderance of the evidence is against the claim for 
a higher rating, the "benefit-of-the-doubt" rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).


ORDER

Entitlement to service connection for bladder cancer, 
including as due to exposure to herbicides is denied. 

Entitlement to an initial rating in excess of 20 percent for 
type II diabetes mellitus is denied.




	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


